Case: 2:18-md-02846-EAS-KAJ Doc #: 163 Filed: 05/21/19 Page: 1 of 1 PAGEID #: 2403

UNITED STATES DISTRICT COURT
THE SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
IN RE: DAVOL, INC./C.R. BARD, Case No. 2:18-md-2846
INC., POLYPROPYLENE HERNIA
MESH PRODUCTS LIABILITY
LITIGATION Chief Judge Edmund A. Sargus, Jr.

Magistrate Judge Kimberly A. Jolson

This document relates to:
ALL CASES,

ORDER
Based on conversations with counsel, the Court understands that the parties have a dispute
regarding a potential Case Management Order on treating physician depositions. The parties are
ORDERED to submit letter briefs regarding their respective positions to the Court on or before
June 3, 2019. The letter briefs shall be no longer than five pages. The Court shall issue a ruling
on the issue at the next Case Management Conference.

IT IS SO ORDERED.

Date: _ 9 -h.0~ Jn (4 Pye

EDMUND ASSARGUS, JR.
UNITE ES CHIEF DISTRICT COURT JUDGE

 

Date:_ May 20, 2019 /s/ Kimberly A. Jolson
KIMBERLY A. JOLSON

UNITED STATES MAGISTRATE JUDGE

 
